Case 0:21-cv-60751-RS Document 1 Entered on FLSD Docket 04/06/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

 JASON BOULDIN,                      )
 an individual,                      )
                                     )
         Plaintiff,                  )
                                     )
 vs.                                 )                 CASE NO.:
                                     )
 PEMBROKE PINES                      )
 MANAGEMENT, INC.,                   )
 a Florida Corporation,              )
                                     )
         Defendant.                  )
 ____________________________________/

                                      COMPLAINT
                             (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff, JASON BOULDIN, by and through his undersigned counsel, hereby files this

 Complaint and sues PEMBROKE PINES MANAGEMENT, INC., a Florida Corporation, for

 injunctive relief, attorneys’ fees, and costs pursuant to the Americans with Disabilities Act, 42

 U.S.C. § 12181 et seq., and alleges:

                                 JURISDICTION AND PARTIES

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (hereinafter referred to as the

 “ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

        2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and Rule 3.1, Local

 Rules of the United States District Court for the Southern District of Florida.

        3.      Plaintiff, JASON BOULDIN, (hereinafter referred to as “Mr. Bouldin” or

 Plaintiff) is a resident of the state of Florida in Broward County.

                                                   1
Case 0:21-cv-60751-RS Document 1 Entered on FLSD Docket 04/06/2021 Page 2 of 6




           4.     Plaintiff is a qualified individual with a disability under the ADA. Plaintiff

 suffers from Osteoarthritis. Additionally, Plaintiff suffered numerous accidents including a tibial

 plateau fracture of the left leg in a 2008 car accident and a workplace injury to his right kneecap

 in 2012 which required arthroscopic surgery. As a result of these and other conditions, he is

 permanently disabled.

           5.     Due to his disability, Plaintiff is substantially impaired in several major life

 activities including walking and standing and utilizes a cane for mobility. 1

           6.     Defendant PEMBROKE PINES MANAGEMENT, INC., (hereinafter referred to

 as “Defendant”) is a Florida Corporation, registered to do business in the State of Florida. Upon

 information and belief, Defendant is the owner of the real property and improvements which are

 the subject of this action, to wit: the “Property” generally located at 6741-6805 Pembroke Road,

 Pembroke Pines, FL 33023 (the “Property”). Defendant is responsible for complying with the

 obligations of the ADA.

           7.     All events giving rise to this lawsuit occurred in the Southern District of Florida,

 Broward County, Florida.

                         COUNT I - VIOLATION OF TITLE III OF THE
                             AMERICANS WITH DISABILITIES ACT

           8.     Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

 restated herein.

           9.     The Property, a shopping plaza which is open to the public, is consequently a

 place of public accommodation subject to the ADA.




 1
     Plaintiff is capable of walking short distances without assistance on good days.
                                                    2
Case 0:21-cv-60751-RS Document 1 Entered on FLSD Docket 04/06/2021 Page 3 of 6




        10.     Plaintiff resides approximately fifteen (15) minutes drive from the Property and

 has visited the Property discussed herein several times over the last year. His last visit occurred

 in early April 2021. Plaintiff plans to visit the Property again in the near future because it is

 conveniently located and carries fresh products.

        11.     During his visits however, Plaintiff encountered serious difficulty accessing the

 goods and utilizing the services therein due to the architectural barriers discussed in this

 Complaint. Moreover, but for the inaccessible condition of the Property, Plaintiff would like to

 visit the Property more often.

        12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

 enjoy full and equal access to goods and services offered at the Property, owned, leased, and/or

 operated by Defendant.

        13.     Plaintiff desires to visit the Property but fears that he will be subjected to the same

 architectural barriers which remain at the Property in violation of the ADA.

        14.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et

 seq. and is discriminating against Plaintiff due to, but not limited to, the following barriers to

 access which Plaintiff personally encountered and which hindered his access:

                A.     Plaintiff encountered inaccessible parking spaces designated for disabled

        use due to slopes in excess of 1:48 near the Bravo Supermarket entrance. Additionally,

        the access aisle to one of the disabled use parking spaces near the Bravo entrance is

        obstructed by outdoor merchandise displays which render it unusable. This made it more

        difficult and dangerous for Plaintiff to park his vehicle at the Property.




                                                    3
Case 0:21-cv-60751-RS Document 1 Entered on FLSD Docket 04/06/2021 Page 4 of 6




                B.        Plaintiff also encountered inaccessible parking spaces designated for

        disabled use throughout the Property due to pavement which is severely degraded

        resulting in vertical lips and potholes resulting in tripping hazards for the Plaintiff.

                C.        Plaintiff encountered inaccessible curb ramps throughout the Property due

        to excessively steep slopes, disrepair and a failure to provide smooth transitions at the

        bottom of the ramps. This caused Plaintiff increased risk of a fall while maneuvering over

        these barriers.

                D.        Plaintiff encountered inaccessible sidewalks throughout the Property,

        specifically near Bravo Supermarket due to pavement in disrepair and large manhole

        covers which are not flush with the rest of the sidewalk. This caused a tripping/falling

        hazard to Plaintiff as he attempted to maneuver to the store entrances from the disabled

        use parking area.

                E.        Plaintiff encountered inaccessible elements in the men’s restroom at the

        Bravo Supermarket due to a very high mirror above the sink, lack of pipe insulation

        around the pipes under the sink and a toilet flush handle located on the narrow side of the

        toilet where it cannot be easily accessed. These issues made the restroom more difficult

        for Plaintiff to use.

        15.     To date, the readily achievable barriers and other violations of the ADA still exist

 and have not been remedied or altered in such a way as to effectuate compliance with the

 provisions of the ADA.

        16.     Independent of his intent to return as a patron, Plaintiff additionally intends to

 return to the Property as an ADA tester to determine whether the barriers to access stated herein

 have been remedied.
                                                   4
Case 0:21-cv-60751-RS Document 1 Entered on FLSD Docket 04/06/2021 Page 5 of 6




        17.     Removal of the barriers to access located on the Property is readily achievable,

 reasonably feasible, and easily accomplishable without placing an undue burden on Defendant.

        18.     Removal of the barriers to access located on the Property would allow Plaintiff to

 fully utilize the goods and services located therein.

        19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

 expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

        WHEREFORE, Plaintiff demands judgment against Defendant and requests the

 following injunctive and declaratory relief:

                A.      That this Court declares that the Property owned, leased, and/or

                        operated by Defendant is in violation of the ADA;

                B.      That this Court enter an Order directing Defendant to alter its

                        Property to make it accessible to, and useable by, individuals with

                        disabilities to the full extent required by Title III of the ADA;

                C.      That this Court enter an Order directing Defendant to evaluate and

                        neutralize its policies and procedures towards persons with

                        disabilities for such reasonable time so as to allow Defendant to

                        undertake and complete corrective procedures;

                D.      That this Court award reasonable attorneys’ fees, costs (including

                        expert fees), and other expenses of suit, to Plaintiff; and

                E.      That this Court awards such other and further relief as it deems

                        necessary, just and proper.


                                                   5
Case 0:21-cv-60751-RS Document 1 Entered on FLSD Docket 04/06/2021 Page 6 of 6




 Date: April 6, 2021

                                    Respectfully Submitted,


                                    KU & MUSSMAN, P.A.
                                    18501 Pines Blvd, Suite 209-A
                                    Pembroke Pines, Florida 33029
                                    Tel: (305) 891-1322
                                    Fax: (954) 686-3976
                                    louis@kumussman.com


                                    By: /s/ Louis I. Mussman
                                    Louis I. Mussman, Esq.
                                    (FL Bar #: 597155)
                                    Brian T. Ku, Esq.
                                    (FL Bar # 610461)




                                       6
